                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

L. YVONNE BROWN,

            Plaintiff,

v.                                Case No:     2:19-cv-739-FtM-29MRM

FORT       MYERS        REEF
ACQUISITIONS, LLC, COASTAL
RIDGE MANAGEMENT, LLC, STACY
HESS, individually and in
official    capacity,    and
CARMINE             MARCENO,
individually and in official
capacity,

            Defendants.


                            OPINION AND ORDER

       This matter comes before the Court on plaintiff's Application

for Temporary Restraining Order (Doc. #3) filed on October 10,

2019.    For the reasons set forth below, plaintiff’s request for a

temporary restraining order is denied.

                                        I.

       On October 10, 2019, plaintiff L. Yvonne Brown (Plaintiff)

filed a Complaint against defendants Fort Myers Reef Acquisitions,

LLC,    Coastal   Ridge   Management,   LLC,   Stacy   Hess,   and   Carmine

Marceno.     The Complaint asserts claims against defendants for

“violation of the lease agreement,” violation of the Fair Housing

Act, “violation of [] constitutional rights,” “discrimination,”
“pain and suffering,” “harassment,” and injunctive relief.                (Doc.

#1, pp. 12-18.)

     The     Complaint    alleges    that     defendants    have     “wrongfully

attempt[ed] to evict [] Plaintiff from her current housing lease

agreement” at The Reef Apartments located in Estero, Florida.

(Id. p. 1.)      The Complaint further asserts that “[o]n June 27,

2019, The Reef filed an eviction suit against” Plaintiff in the

County Court of the Twentieth Judicial Circuit in and for Lee

County Florida, and on September 27, 2019, the state trial court

entered final judgment in favor of The Reef Apartments and against

Plaintiff.    (Id. ¶¶ 8, 40.)       Also on September 27, 2019, the state

trial court “den[ied] the majority of the motions” that Plaintiff

filed (as a defendant) in the state eviction suit.              (Id. ¶ 39.)

     Plaintiff     filed      the   instant    Application     for     Temporary

Restraining    Order     on   October   10,    2019.       Plaintiff    seeks   a

temporary restraining order “immediately restraining The Reef from

executing[] a writ of possession against [Plaintiff] on October

10, 2019, or any day thereafter.”             (Doc. #3, ¶ 31.)         Plaintiff

argues she is entitled to a temporary restraining order because

(1) the state eviction lawsuit was “unlawful” and “not proper[ly]

before the [t]rial [c]ourt,” since defendants failed to comply

with Fla. Stat. § 83.56(5)(a); (2) the state trial court’s Final

Judgment is “moot” and “wholly void” because it related to an

expired apartment rental lease, and not a new lease that Plaintiff



                                     - 2 -
entered into after defendants initiated the eviction proceedings;

and (3) the state trial court violated Plaintiff’s due process

rights when it “failed to serve [] Plaintiff with it's ‘Order

Denying Defendant's Pro Se Motion’” and Final Judgment.                     (Id. ¶

25, 27, 28.)

                                          II.

     To be entitled to a temporary restraining order, a movant

must establish: “(1) a substantial likelihood of success on the

merits; (2) that irreparable injury will be suffered if the relief

is not granted; (3) that the threatened injury outweighs the harm

the relief would inflict on the non-movant; and (4) that entry of

the relief would serve the public interest.”                 Schiavo ex rel.

Schindler     v.   Schiavo,     403    F.3d     1223,    1225–26    (11th     Cir.

2005)(citation omitted).        Plaintiff, however, has entirely failed

to address whether, and why, she is substantially likely to succeed

on   the    merits.      This   deficiency        thus   warrants    denial     of

Plaintiff’s    request    for   a     temporary    restraining     order.      See

Pittman v. Cole, 267 F.3d 1269, 1292 (11th Cir. 2001)(“[W]hen a

plaintiff fails to establish a substantial likelihood of success

on the merits, a court does not need to even consider the remaining

three prerequisites of a preliminary injunction [or temporary

restraining order].” (citations omitted)).

     In addition, the Court lacks subject matter jurisdiction over

Plaintiff’s claims that the eviction action was “not proper[ly]



                                       - 3 -
before” the state trial court and that the state trial court’s

Final Judgment is “moot” and “wholly void.”              (Doc. #3, ¶ 25, 27.)

Plaintiff’s claim is premised on the notion that the state trial

court erred in entering its Final Judgment against Plaintiff.                  The

Court, however, lacks subject matter jurisdiction over such a claim

under the Rooker-Feldman 1 doctrine.             Goodman v. Sipos, 259 F.3d

1327, 1332 (11th Cir. 2001).

       The Rooker-Feldman doctrine provides that a district court

“cannot review state court final judgments because that task is

reserved for state appellate courts or, as a last resort, the

United States Supreme Court.”             Casale v. Tillman, 558 F.3d 1258,

1260       (11th   Cir.    2009)(citation    omitted).      Thus,   under     this

doctrine, a district court lacks subject matter jurisdiction over

“cases      brought   by    state-court     losers   complaining    of    injuries

caused by state-court judgments rendered before the district court

proceedings        commenced   and   inviting    district   court    review    and

rejection of those judgments.”            Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 284 (2005).

       Here, Plaintiff moves the Court to essentially overturn the

state trial court’s ruling and to vacate its Final Judgment.                Under

the Rooker-Feldman doctrine, however, the Court lacks jurisdiction

to review the state trial court’s Final Judgment.                   Id.    Such a


       1
       Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of
Appeals v. Feldman, 460 U.S. 462 (1983).



                                      - 4 -
task “is reserved for [Florida’s] state appellate courts . . . .”

Casale, 558 F.3d at 1260.

     Finally,    as   to   Plaintiff’s   due   process    claim,   Plaintiff

asserts the state trial court violated her due process rights

because it “failed to serve [] Plaintiff with it's ‘Order Denying

Defendant's Pro Se Motion’” and Final Judgment.            (Doc. #3, ¶ 28.)

Plaintiff contends the state trial court failed to serve these

documents on Plaintiff because she never received these filings in

the mail and never enrolled in the “Lee County e-file system.”

(Id.)     To the extent “Plaintiff was served via email via the Lee

County e-file system,” Plaintiff asserts “such Final Notice was

never received by [] Plaintiff.”         (Id. ¶ 29.)

     Although Plaintiff contends the state trial court’s Final

Judgment did not specify “how the Plaintiff was served with the

Trial Court's Final Judgment,” (id.) the Final Judgment attached

to Plaintiff’s instant motion clearly states copies were furnished

to: “LIBERTY BROWN, 10121 Shephard Street, #5303-C, Fort Myers,

Florida     33967,    PO   Box   3473,     Cedar   Hill,     Texas   75106,

lybrown3083@eagle.fgcu.edu”.       (Doc. #3-7, p. 2.)         In addition,

Plaintiff’s request that the Court render the state trial court’s

Final Judgment void “until such time [that] Plaintiff is served

with the Trial Court's Final Judgment” (Doc. #3, ¶ 29) appears to

be moot, given that Plaintiff has attached a copy of the Final

Judgment to the instant motion.      (Doc. #3-7.)        Further, the Court



                                  - 5 -
is aware of no legal authority – and Plaintiff cites to none –

establishing that a litigant’s due process rights are violated

when a trial court emails (as opposed to mails) the litigant a

copy of its final judgment. 2

     Accordingly, it is hereby

     ORDERED:

     Plaintiff's Application for Temporary Restraining Order (Doc.

#3) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this     15th   day

of October, 2019.




Copies:
Parties and Counsel of Record




     2 To the extent Plaintiff alleges the trial court violated
her due process rights by entering final judgment against her
without ruling on her pending motions, Plaintiff fails to detail
the content of those motions and fails to explain – let alone
establish - how those state trial court actions implicate due
process.



                                 - 6 -
